Citation Nr: 0416863	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  95-14 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a cervical spine disorder for the period from July 1, 1994 
until July 18, 2000.

2.  Entitlement to an evaluation in excess of 30 percent for 
a cervical spine disorder for the period beginning on 
September 1, 2000.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the greater tuberosity of the left 
humerus, with a dislocated left shoulder, for the period from 
July 1, 1994 until November 17, 1999.

4.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a fracture of the greater tuberosity of the left 
humerus, with a dislocated left shoulder, for the period 
beginning on November 18, 1999.

5.  Entitlement to service connection for a disability 
manifested by numbness and weakness of the right hand.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified active service from August 1965 to 
August 1969 and from November 1976 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona in August 1994 and June 1995.  The Board 
remanded this case back to the RO for further development in 
July 1997.

The July 1997 Board remand also addressed the issue of 
entitlement to service connection for a disability manifested 
by urethral discharge.  The veteran withdrew this claim in a 
July 2000 statement, however.  


REMAND

In the present case, the veteran's cervical spine disorder 
has not been addressed by a VA examination since February 
2001, while the most recent VA examination concerning his 
left shoulder disorder was conducted in November 1999.  
Accordingly, a more contemporaneous VA orthopedic examination 
is necessary, particularly in view of recent regulatory 
changes to the criteria for evaluating spine disorders.

Moreover, the veteran was seen by a private neurologist in 
April 1989, during service, for numbness, tingling, and 
occasional pain shooting down the fourth finger of both 
hands.  He was also treated for right forearm pain, with the 
right hand "involved," in January 1990.  In the July 1997 
remand, the Board instructed the RO to address on a VA 
examination whether there was any current right hand 
symptomatology and, if so, what the etiology of such 
symptomatology was.  A review of the veteran's November 1999 
and February 2001 VA examination reports, however, reflects 
that no such opinion was ever rendered.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998). 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  By this letter, 
the RO must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

2.  The RO should then afford the veteran 
a VA orthopedic examination to determine 
the severity of his service-connected 
cervical spine and left shoulder 
disorders.  The examiner is requested to 
review the entire claims file in 
conjunction with the examination.  The 
examination should encompass range of 
motion testing, a description of the 
extent of any painful motion or 
functional loss due to pain, and an 
analysis of any secondary neurological 
effects.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.  

3.  The RO should also afford the veteran 
a VA neurological examination to 
determine the nature and etiology of his 
claimed right hand disorder.  The 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  The examiner must 
address whether it is at least as likely 
as not (e.g., a 50 percent or greater 
likelihood) that a current right hand 
disorder, if present, is etiologically 
related to service.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.  

4.  Then, the RO should readjudicate the 
veteran's claims of entitlement to an 
evaluation in excess of 10 percent for a 
cervical spine disorder for the period 
from July 1, 1994 until July 18, 2000; 
entitlement to an evaluation in excess of 
30 percent for a cervical spine disorder 
for the period beginning on September 1, 
2000; entitlement to an evaluation in 
excess of 10 percent for residuals of a 
fracture of the greater tuberosity of the 
left humerus, with a dislocated left 
shoulder, for the period from July 1, 
1994 until November 17, 1999; entitlement 
to an evaluation in excess of 20 percent 
for residuals of a fracture of the 
greater tuberosity of the left humerus, 
with a dislocated left shoulder, for the 
period beginning on November 18, 1999; 
and entitlement to service connection for 
a disability manifested by numbness and 
weakness of the right hand.  If the 
determination of one or more of these 
claims remains less than fully  favorable 
to the veteran, the RO should furnish him 
with a Supplemental Statement of the Case 
(with the provisions of 38 C.F.R. 
§§ 3.102 and 3.159 (2003) included) and 
afford him a reasonable period of time in 
which to respond before the case is 
returned to the Board.  

The purpose of this REMAND is to obtain additional 
development and to ensure full compliance with VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.  The veteran is free 
to submit additional material in conjunction with this 
appeal.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


